       Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 1 of 23
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                            August 24, 2020
                              UNITED STATES DISTRICT COURT
                                                                                          David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

ORLANDO MUNGUIA,                                    §
                                                    §
          Plaintiff,                                §
VS.                                                 § CIVIL ACTION NO. 7:20-cv-00070
                                                    §
PENNYMAC LOAN SERVICES, LLC,                        §
                                                    §
          Defendant.                                §

                                     OPINION AND ORDER

          The Court now considers “Defendant’s Motion for Summary Judgment,”1 Plaintiff’s

response,2 and Defendant’s reply,3 and “Plaintiff's Motion for Leave to File Amended

Pleading,”4 and Defendant’s response.5 After considering the motions, record, and relevant

authorities, the Court DENIES Plaintiff’s motion to amend and GRANTS Defendant’s motion

for summary judgment.

     I. BACKGROUND AND PROCEDURAL HISTORY

          This is a foreclosure case. All factual allegations are taken from Plaintiff’s live pleading,

the First Amended Complaint.6 Plaintiff Orlando Munguia executed a Deed of Trust and

Promissory Note in 2018 payable to Willow Bend Mortgage to purchase his homestead in

McAllen, Texas.7 Plaintiff alleges that his mortgage was assigned to one other entity, then to

Defendant PennyMac Loan Services, LLC, who refused Plaintiff’s payments, refused to

communicate with him, and in January 2020, ultimately foreclosed on Plaintiff’s home and

1
  Dkt. No. 17.
2
  Dkt. No. 18.
3
  Dkt. No. 20.
4
  Dkt. No. 19.
5
  Dkt. No. 21.
6
  Dkt. No. 15.
7
  Id. at 2–3, ¶ 4.2.


1 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 2 of 23




directed him to vacate.8 Plaintiff brings causes of action for common law fraud, wrongful

foreclosure, breach of contract, a Texas Declaratory Judgment Act claim to declare the Substitute

Trustee’s Deed invalid, and for injunctions against Defendant.9

         This case was originally filed in state court but was removed to this Court in March

2020.10 The parties are agreed that this Court has jurisdiction under 28 U.S.C. § 1332 because the

parties are diverse and the amount in controversy exceeds the $75,000 threshold.11 Plaintiff

resides in Texas and Defendant is a Delaware company.12 The Court granted Plaintiff’s motion

for leave to file his First Amended Complaint and issued a scheduling order in April 2020.13 The

scheduling order set June 12, 2020, as the deadline for Plaintiff to move to amend.14 Defendant

answered in April,15 then moved for summary judgment in June.16 Three weeks after

Defendant’s motion, on July 16, 2020, Plaintiff both responded to Defendant’s motion and

moved to amend his complaint.17 The motions are ripe for consideration.

    II. MOTION TO AMEND

         The Court will first turn to Plaintiff’s motion for leave to amend because resolution of the

motion will determine which complaint is Plaintiff’s live pleading for consideration of

Defendant’s motion for summary judgment.

         a. Legal Standards




8
  Id. at 3, ¶¶ 4.2–4.5.
9
  Id. at 4–8.
10
   Dkt. No. 1.
11
   Dkt. No. 6 at 2, ¶¶ 5–6.
12
   Dkt. No. 15 at 1, ¶¶ 1.0–1.1.
13
   Dkt. Nos. 11, 14.
14
   Dkt. No. 11.
15
   Dkt. No. 16.
16
   Dkt. No. 17.
17
   Dkt. Nos. 18–19.


2 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 3 of 23




         With respect to Plaintiff’s motion to amend, Federal Rule of Civil Procedure 16(b)

governs motions to amend after the Court’s scheduling order deadline for such motions.18 Rule

16(b)(4) provides that “[a] schedule may be modified only for good cause and with the judge's

consent.” Plaintiff’s motion was filed 34 days after the court-ordered deadline and so must meet

a heightened standard. “Only upon the movant's demonstration of good cause to modify the

scheduling order will the more liberal standard of Rule 15(a) apply to the district court's decision

to grant or deny leave.”19 “In determining good cause, [the Court considers] four factors: (1) the

explanation for the failure to timely move for leave to amend; (2) the importance of the

amendment; (3) potential prejudice in allowing the amendment; and (4) the availability of a

continuance to cure such prejudice.”20 Moreover, “the good cause standard requires the party

seeking relief to show that the deadlines cannot reasonably be met despite the diligence of the

party needing the extension.”21

         If Plaintiff clears the Rule 16 hurdle, the standard of Rule 15 applies. After the deadline

for amending a pleading once as a matter of course,22 “a party may amend its pleading only with

the opposing party’s written consent or the court’s leave.”23 Plaintiff has already amended once

on April 20, 2020,24 so Plaintiff’s July 16, 2020, motion to amend25 is after the 21-day deadline

and absent Defendant’s consent, and therefore requires the Court’s leave. “Leave to amend is in

no way automatic, but the district court must possess a substantial reason to deny a party’s

request for leave to amend.”26 In determining whether to allow leave to amend a pleading, courts


18
   Fahim v. Marriott Hotel Servs., Inc., 551 F.3d 344, 348 (5th Cir. 2008).
19
   S&W Enters. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).
20
   Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003) (quotation omitted).
21
   Id. (quotations omitted).
22
   See FED. R. CIV. P. 15(a)(1).
23
   FED. R. CIV. P. 15(a)(2).
24
   Dkt. No. 15.
25
   Dkt. No. 19.
26
   Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014) (quotation omitted).


3 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 4 of 23




examine whether there is (1) undue delay; (2) bad faith or dilatory motive; (3) repeated failure to

cure deficiencies by previous amendments; (4) undue prejudice to the opposing party; and (5)

futility of the amendment.27 As to the fifth factor, the Fifth Circuit has held that courts “need not

indulge in futile gestures. Where a complaint, as amended, would be subject to dismissal, leave

to amend need not be granted.”28 Absent such factors, the Court should freely grant the requested

leave.29 Nonetheless, the decision whether to grant leave to amend lies within the Court’s sound

discretion.30 “At some point a court must decide that a plaintiff has had a fair opportunity to

make his case; if, after that time, a cause of action has not been established,” this Court will

dismiss the suit.31

         To determine whether a proposed amended complaint is futile, the Court applies the

Federal Rule of Civil Procedure 12(b)(6) standard.32 Under Rule 12(b)(6), to avoid dismissal,

the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”33 The Court accepts all well-pleaded facts as true (even if doubtful

or suspect34) and views those facts in the light most favorable to the plaintiff (because a

Rule 12(b)(6) motion is viewed with disfavor35), but will not strain to find inferences favorable

to the plaintiff.36 A plaintiff need not plead detailed factual allegations, but must plead more than

“‘naked assertion[s] devoid of ‘further factual enhancement’” or “[t]hreadbare recitals of the

27
   SGK Props., L.L.C. v. U.S. Bank Nat’l Ass’n, 881 F.3d 933, 944 (5th Cir.) (quoting Smith v. EMC Corp., 393 F.3d
   590, 595 (5th Cir. 2004)), cert. denied, 139 S. Ct. 274 (2018).
28
    United States ex rel. Jackson v. Univ. of N. Tex., 673 F. App’x 384, 388 (5th Cir. 2016) (quoting DeLoach v.
Woodley, 405 F.2d 496, 496–97 (5th Cir. 1968) (per curiam)).
29
   Foman v. Davis, 371 U.S. 178, 182 (1962).
30
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
31
   Gentilello v. Rege, 627 F.3d 540, 546 (5th Cir. 2010) (quoting Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir.
1986)).
32
   Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir. 2000).
33
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
34
   Twombly, 550 U.S. at 555–56.
35
   Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)
(“This court construes facts in the light most favorable to the nonmoving party, ‘as a motion to dismiss under
12(b)(6) “is viewed with disfavor and is rarely granted.”’”).
36
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).


4 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 5 of 23




elements of a cause of action, supported by mere conclusory statements” to survive a motion to

dismiss.37 Courts first disregard any conclusory allegations or legal conclusions38 as not entitled

to the assumption of truth,39 and then undertake the “context-specific” task, drawing on judicial

experience and common sense, of determining whether the remaining well-pled allegations give

rise to entitlement to relief.40 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”41 Courts have “jettisoned the [earlier] minimum notice pleading

requirement”42 and the complaint must plead facts that “nudge” the claims “across the line from

conceivable to plausible.”43 The complaint must plead every material point necessary to sustain

recovery; dismissal is proper if the complaint lacks a requisite allegation.44 However, the

standard is only “to determine whether the plaintiff has stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.”45 The Court is limited to assessing

only the complaint, its proper attachments, documents incorporated into the complaint by

reference, and matters of which the Court may take judicial notice.46

         b. Federal Rule of Civil Procedure 16 Analysis


37
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557); see also id. at 679 (holding that a complaint that
“do[es] not permit the court to infer more than the mere possibility of misconduct” does not suffice to state a claim).
38
   In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quotation omitted) (“We do not
accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).
39
   Mustapha v. HSBC Bank USA, NA, No. 4:11-CV-0428, 2011 WL 5509464, at *2 (S.D. Tex. Nov. 10, 2011)
(Hanks, J.) (“[A] court is not required to accept conclusory legal allegations cast in the form of factual allegations if
those conclusions cannot reasonably be drawn from the facts alleged.”).
40
   Iqbal, 556 U.S. at 678–79; see also Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993)
(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss”).
41
   Iqbal, 556 U.S. at 678.
42
   St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009).
43
   Iqbal, 556 U.S. at 680 (quoting Twombly, 550 U.S. at 570).
44
   Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); accord Campbell v. City of San Antonio, 43 F.3d 973,
975 (5th Cir. 1995).
45
   Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (quoting Lone Star
Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))
46
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).


5 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 6 of 23




         Plaintiff’s 3-page motion to amend does not address Federal Rule of Civil

Procedure 16(b) or assert that Plaintiff’s late filing should be excused. 47 In fact, Plaintiff argues

he “needed to correct some factual mistakes and further clarify certain claims” and add three new

claims, even though all allegations “pertai[n] to the same set of circumstances as previously

plead” and Plaintiff simply did not contemplate these avenues of relief “beforehand.”48 Plaintiff

offers no explanation for why the proposed amendments were not part of Plaintiff’s First

Amended Complaint, filed after Defendant moved to dismiss Plaintiff’s original complaint.49

Accordingly, Plaintiff cannot show that he could not meet the Court’s deadline despite his

diligence or adequately explain his failure to timely move to amend. Furthermore, there is

potential prejudice in allowing the amendment. Defendant’s motion for summary judgment is

already fully briefed50 and Plaintiff’s amendment likely obviates the parties’ effort in teeing up

the motion. Also, Plaintiff’s deadline to identify experts and provide expert reports was July 17,

2020, and Defendant’s deadline to do the same was August 17, 2020.51 Adding new causes of

action almost certainly prejudices the parties’ expert disclosures, which were calculated to

Plaintiff’s existing claims and allegations. Plaintiff does not argue that the importance of the

amendment should override this analysis or request a continuance to cure the prejudice of a new

amended complaint.52

         Accordingly, the Court holds that Plaintiff has not demonstrated good cause to modify

the scheduling order and a late amendment will not be allowed.53

         c. Federal Rule of Civil Procedure 15 Analysis


47
   Dkt. No. 19.
48
   Dkt. No. 19 at 2, ¶ 1.4.
49
   Cf. Dkt. No. 14.
50
   Dkt. Nos. 17–18, 20.
51
   Dkt. No. 11 at 2.
52
   See Dkt. No. 19.
53
   See S&W Enters. v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 536–37 (5th Cir. 2003).


6 / 23
     Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 7 of 23




         With respect to the undue delay, dilatory motive, and undue prejudice factors of Rule

15,54 the Court’s analysis is not substantially different than immediately above. The Court holds

that three of the Rule 15 factors weigh against permitting Plaintiff leave to amend.

         Plaintiff’s motion breezily asserts that his motion for leave to amend is “not frivolous”

and “to serve justice,” but does not address the Rule 15 factors or argue that the new claims or

allegations would not be futile.55 Plaintiff seeks to add three new causes of action for negligence,

rescission, and promissory estoppel.56 Defendant argues that Plaintiff’s proposed amended

complaint is futile because it “fails to state a claim upon which relief can be granted.”57

         First with respect to negligence, Plaintiff alleges in the proposed amended complaint that

Defendant owed a legal duty but failed “to act reasonably with respect to their contractual

obligations set forth in the Loan” and “made it impossible” for Plaintiff to cure his mortgage.58

But Plaintiff cites no authority for the proposition that Defendant owed this independent legal

duty and negligently breached it.59 Indeed, under Texas law, “[i]n the mortgage context, there is

no special relationship between a mortgagor and a mortgagee, or between a servicer and a

borrower, that would impose an independent common law duty on Defendant.”60 This Court has

dismissed similar claims for failure to identify any independent legal duty.61 Accordingly, the

Court holds that Plaintiff’s proposed amendment would be futile to the extent it attempts to

assert a claim for negligence.




54
   See supra note 27.
55
   Dkt. No. 19 at 2, ¶¶ 1.4–2.1.
56
   Id. ¶ 1.4.
57
   Dkt. No. 21 at 5.
58
   Dkt. No. 19-1 at 8, ¶ 5.20.
59
   See Dkt. No. 19.
60
   Miller v. CitiMortgage, Inc., 970 F. Supp. 2d 568, 585 (N.D. Tex. 2013) (collecting cases).
61
   Chan v. Wells Fargo Bank, N.A., No. CV M-11-381, 2012 WL 13046635, at *4 (S.D. Tex. Apr. 30, 2012)
(Alvarez, J.).


7 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 8 of 23




         In the proposed amended complaint, Plaintiff also requests the Court “employ the

equitable doctrine of Rescission.”62 “Rescission is an equitable remedy that operates to

extinguish a contract that is legally valid but must be set aside due to fraud, mistake, or for some

other reason to avoid unjust enrichment.”63 However, Plaintiff simultaneously alleges Defendant

breached the contract in its failure to offer Plaintiff notice and an opportunity to cure, and

Plaintiff seeks contractual remedies.64 Plaintiff makes no showing why contractual remedies

would be inadequate or why the Court should extinguish the contract.65 Accordingly, the Court

holds that Plaintiff’s proposed amended complaint would be futile to the extent it attempts to

assert a claim for rescission.

         Plaintiff last attempts to add a new claim for promissory estoppel. 66 However, “[t]o

invoke promissory estoppel, the promisee must show that the promisor promised to sign a

written agreement that complied with the statute of frauds.”67 Plaintiff alleges only that

“Defendant made promises to Orlando during the phone conversations with him,” but nothing

about a written agreement.68 The Court agrees with Defendant that “Plaintiff only alleges in

conclusory fashion that PennyMac made unspecified oral promises to Plaintiff that he relied on

in some unspecified way to his detriment.”69 Plaintiff’s allegations could not state a claim for

promissory estoppel. The Court holds that Plaintiff’s proposed amended complaint would also be

futile to the extent it attempts to assert a claim for promissory estoppel.



62
   Dkt. No. 19-1 at 7, ¶ 5.16.
63
   Martin v. Cadle Co., 133 S.W.3d 897, 903 (Tex. App.—Dallas 2004, pet. denied).
64
   Dkt. No. 19-1 at 6, ¶¶ 5.10–5.14; accord Dkt. No. 18 at 9, ¶ 6.10 (“Orlando is entitled to declaration of validity of
those contractual relations.”).
65
   See Dkt. No. 19.
66
   Dkt. No. 19-1 at 8, ¶ 5.21.
67
   Miller v. CitiMortgage, Inc., 970 F. Supp. 2d 568, 581 (N.D. Tex. 2013) (citing Nagle v. Nagle, 633 S.W.2d 796,
800 (Tex. 1982)).
68
   Dkt. No. 19-1 at 8, ¶ 5.21.
69
   Dkt. No. 21 at 6 (citing Dkt. No. 19-1 at 8, ¶ 5.21).


8 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 9 of 23




         The Court holds that Plaintiff failed to demonstrate good cause under Rule 16(b) to allow

a late amendment and that the majority of factors under Rule 15 weigh against permitting

Plaintiff leave to amend. For both of these reasons, Plaintiff’s motion for leave to file his Second

Amended Complaint is DENIED.70

     III. MOTION FOR SUMMARY JUDGMENT

         The Court now considers whether Defendant is entitled to summary judgment.

         a. Legal Standard

         Federal Rule of Civil Procedure 56 provides that a court shall award summary judgment

when there is “no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”71 A court reviews the evidence in the record in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant’s favor,72 but the Court is

under no duty to search the entire record in search of evidence to support the nonmovant’s

opposition to summary judgment.73 The nonmovant’s “conclusory statements, speculation, and

unsubstantiated assertions cannot defeat a motion for summary judgment.”74 To earn summary

judgment, however, a movant must point to competent evidence in the record, such as

documents, affidavits, and deposition testimony75 and must “articulate precisely how this

evidence supports his claim.”76 “A fact is ‘material’ if its resolution could affect the outcome of

the action,”77 while a “genuine” dispute is present “only if a reasonable jury could return a




70
   Dkt. No. 19.
71
   FED. R. CIV. P. 56(a); see Bulko v. Morgan Stanley DW Inc., 450 F.3d 622, 624 (5th Cir. 2006).
72
   RSR Corp. v. Int'l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
73
   Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir. 1996); accord Adams Family Tr. v. John
Hancock Life Ins. Co., 424 F. App’x 377, 380 n.2 (5th Cir. 2011).
74
   RSR Corp., 612 F.3d at 857.
75
   FED. R. CIV. P. 56(c)(1).
76
   RSR Corp., 612 F.3d at 857.
77
   Burrell v. Dr. Pepper/Seven UP Bottling Grp., 482 F.3d 408, 411 (5th Cir. 2007).


9 / 23
     Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 10 of 23




verdict for the non-movant.”78 As a result, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.”79 “Although this is an exacting standard, summary judgment is appropriate where the

only issue before the court is a pure question of law.”80

          The movant bears the initial burden of showing the absence of a genuine issue of material

fact,81 but may satisfy the burden by pointing out the absence of evidence to support the

nonmovant’s case if the nonmovant would bear the burden of proof with respect to that element

at trial.82 If the movant intends to rely on an affirmative defense, “it must establish beyond

dispute all of the defense’s essential elements.”83 If the movant meets its initial burden, the

nonmovant “may not rest upon mere allegations contained in the pleadings, but must set forth

and support by summary judgment evidence specific facts” that demonstrate the existence of a

genuine issue for trial.84 The nonmovant is “required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports his or her claim.”85 The

nonmovant’s demonstration cannot consist solely of “[c]onclusional allegations and denials,

speculation, improbable inferences, unsubstantiated assertions, and legalistic argumentation”86

and a “mere scintilla of evidence” also will not do.87

          b. Analysis

             1. Breach of Contract Claim

78
   Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).
79
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
80
   Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991).
81
   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
82
   Id. at 325.
83
   Bank of La. v. Aetna U.S. Healthcare Inc., 468 F.3d 237, 241 (5th Cir. 2006).
84
   Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
85
   Id. (emphasis added).
86
   United States ex rel. Farmer v. City of Hous., 523 F.3d 333, 337 (5th Cir. 2008) (quoting TIG Ins. Co. v. Sedgwick
James of Wash., 276 F.3d 754, 759 (5th Cir. 2002)).
87
   Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010); accord Germain v. US Bank Nat’l Ass’n, 920
F.3d 269, 272 (5th Cir. 2019).


10 / 23
     Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 11 of 23




          “The essential elements of a breach of contract claim are (1) the existence of a valid

contract; (2) performance or tendered performance by the plaintiff; (3) breach of the contract by

the defendant; and (4) damages sustained as a result of the breach. A breach of contract occurs

when a party to the contract fails or refuses to do something that it has promised to do.”88 “The

plaintiff bears the burden of demonstrating that he suffered a loss as a result of the breach.”89

          The parties do not dispute that they are bound by the Deed of Trust and Promissory

Note.90 Plaintiff’s core argument is that Defendant breached the cure provisions of the Deed of

Trust.91 The Deed of Trust requires Defendant to give Plaintiff notice and an opportunity to cure

a default by becoming current on payments. 92 The Texas Property Code requires these

provisions.93 Plaintiff attaches an affidavit, wherein Plaintiff Orlando Munguia declares that

Defendant “told me my account was in default and then did not allow to fix it. In addition, I

never received any of their subsequent demands.”94 Plaintiff’s response brief reiterates “that

Defendant Penny Mac made it impossible for [Plaintiff] to perform, cure, and/or reinstate under

the Loan.”95

          However, the Fifth Circuit has squarely rejected Plaintiff’s argument: “[W]e reject LSR's

assertion that the Karnas' testimony of non-receipt of the notices creates a fact issue requiring

trial.”96 The Texas Property Code merely requires the notice of default and opportunity to cure to




88
   Permian Power Tong, Inc. v. Diamondback E&P, LLC, 550 S.W.3d 642, 650 (Tex. App.—Tyler 2017, no pet.)
(citation omitted).
89
   Sport Supply Grp. v. Columbia Cas. Co., 335 F.3d 453, 465 (5th Cir. 2003).
90
   Dkt. No. 17 at 11; Dkt. No. 17-6 at 20; Dkt. No. 18 at 7, ¶ 6.2.
91
   Dkt. No. 18 at 7–8, ¶ 6.3.
92
   Dkt. No. 17-2 at 12–13, §§ 19, 22.
93
   See TEX. PROP. CODE ANN. § 51.002(b), (d) (West 2020).
94
   Dkt. No. 18-1 at 2.
95
   Dkt. No. 18 at 8, ¶ 6.6.
96
   LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016).


11 / 23
     Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 12 of 23




be sent via certified mail.97 The Deed of Trust does not require more.98 An “Authorized

Representative” of Defendant PennyMac Loan Services, LLC avers that Defendant mailed a

notice to Plaintiff, by both certified and first class mail, on June 25, 2019, and August 19, 2019.99

Defendant included copies of such letters.100 The dispositive inquiry under Texas law is not

receipt of notice, but rather transmitting the proper notice through the mail, and “[f]or that

reason, [Texas courts] have held there to be no genuine dispute as to the sending of notices

required under Section 51.002 when the sole contravening evidence is the homeowner's affidavit

asserting non-receipt.”101

          Furthermore, Plaintiff admits that he did not make “all payments called for under the

Loan before the date the payments were due” and asserts that he “did not keep records of his

payments and cannot remember exact events from that time period.”102 In fact, Plaintiff admits

that, around the time Defendant contends he defaulted on his mortgage, he “was in and out of the

hospital battling [his] chronic diabetes . . . and have [sic] bad memory since.”103 In the face of

this evidence, Plaintiff argues only that the determination of whether a breach is material is

usually a question of fact and it is a breach of contract to make performance of a contractual

obligation impossible.104 It is true that “[w]here one party to the contract, by wrongful means,

prevents the other party from performing, as by making it impossible for him or her to perform,

such action constitutes a breach of the agreement, the effect of which . . . excuses performance




97
   Martins v. BAC Home Loans Servicing, L.P., 722 F.3d 249, 256 (5th Cir. 2013) (citing TEX. PROP. CODE
ANN. § 51.002(e)).
98
   Dkt. No. 17-2 at 11, § 15.
99
   Dkt. No. 17-1 at 3, ¶¶ 6–7
100
    Dkt. No. 17-1 at 18, 31.
101
    LSR Consulting, 835 F.3d at 534.
102
    Dkt. No. 17-6 at 21, ¶¶ 10–11, 14.
103
    Dkt. No. 18-1 at 1.
104
    Dkt. No. 18 at 8–9, ¶¶ 6.4–6.8.


12 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 13 of 23




by the injured party.”105 But the only “wrongful means” that prevented performance or made

performance “impossible” that Plaintiff points to is that he could not get a “clear answer” from

Defendant’s agents on the phone and he was “passed around from department to department.”106

Plaintiff cites no authority that bad customer service could somehow excuse him from complying

with the Note and Deed of Trust, and the Court declines to recognize this argument. Plaintiff

could have consulted the cure provisions of the Deed of Trust or—although he avers he never

received them107—any of the three letters (dated June 20,108 August 15,109 or November 13,

2019110) that Defendant avers it sent.111 Although unhelpful customer service has frustrated all of

us at some point, only in severe circumstances not present here could it potentially constitute

“wrongful conduct” that made Plaintiff’s performance “impossible” and constitute a breach of

contract.

          In conclusion with respect to Plaintiff’s breach of contract claim, Plaintiff admits that he

did not tender performance under the Note and Deed of Trust by making all timely payments and

has also failed to establish any breach, material or not, by Defendant. Plaintiff fails to establish

any genuine dispute of material fact on his breach of contract claim. The Court agrees that

Defendant is entitled to judgment as a matter of law. The Court GRANTS Defendant’s motion

for summary judgment with respect to Plaintiff’s breach of contract claim and GRANTS

judgment on the merits in favor of Defendant with respect to this claim.

             2. Wrongful Foreclosure Claim


105
    TLC Hosp., LLC v. Pillar Income Asset Mgmt., Inc., 570 S.W.3d 749, 765–66 (Tex. App.—Tyler 2018, pet.
denied).
106
    Dkt. No. 18-1 at 2.
107
    Worth noting, however, is that plaintiff did receive the January 10, 2020, notice to vacate. Dkt. No. 18-1 at 2
(citing Dkt. No. 18-3).
108
    Dkt. No. 17-1 at 18.
109
    Dkt. No. 17-1 at 31.
110
    Dkt. No. 17-4 at 7.
111
    Dkt. No. 17-1 at 3, ¶¶ 6–7; Dkt. No. 17-4 at 3, ¶ 6.


13 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 14 of 23




          “The elements of a wrongful foreclosure claim are: (1) a defect in the foreclosure sale

proceedings; (2) a grossly inadequate selling price; and (3) a causal connection between the

defect and the grossly inadequate selling price.”112 “A person who suffers loss or material injury

because of irregularities in the foreclosure sale is entitled to maintain a suit for wrongful

foreclosure. The purpose of a wrongful foreclosure action is to protect mortgagors against those

sales where, through mistake, fraud, or unfairness, the sale results in an inequitably low price.”113

“Proof of a wrongful foreclosure claim demands demonstration of a defect in the foreclosure sale

proceedings . . . . A defect in foreclosure proceedings may occur when there is no default or

when the sale is otherwise void.”114 A sale may be void for failure to strictly follow the terms of

the deed of trust.115

          Plaintiff first “contends the foreclosure is defective because his account was not truly in

default.”116 But in response to Defendant’s requests for admissions, Plaintiff admits that he did

not make all payments “called for under the Loan before the date the payments were due” and,

when asked to admit to Plaintiff’s failure to make specific payments, Plaintiff responded multiple

times: “Cannot Admit or Deny; Plaintiff did not keep records of his payments and cannot

remember exact events from that time period.”117 Plaintiff argues that he “did not admit that he

caused the initial default,” and that his missed payments were actually “the few he missed after

Defendant had declared his account allegedly in default, made it impossible for him to perform,

then stopped accepting further payments.”118 The only evidence Plaintiff points to, however, are


112
    Sauceda v. GMAC Mortg. Corp., 268 S.W.3d 135, 139 (Tex. App.—Corpus Christi 2008, no pet.), quoted in
Water Dynamics, Ltd. v. HSBC Bank USA, NA, 509 F. App'x 367, 368 (5th Cir. 2013).
113
    In re Keener, 268 B.R. 912, 921 (Bankr. N.D. Tex. 2001).
114
    Senger Creek Dev., LLC v. Fuqua, No. 01-15-01098-CV, 2017 WL 2376529, at *8 (Tex. App.—Houston [1st
Dist.] June 1, 2017, no pet.).
115
    See C & K Invs. v. Fiesta Grp., 248 S.W.3d 234, 254 (Tex. App.—Houston [1st Dist.] 2007, no pet.).
116
    Dkt. No. 18 at 10, ¶ 6.12.
117
    Dkt. No. 17-6 at 21.
118
    Dkt. No. 18 at 11, ¶ 6.17.


14 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 15 of 23




the same responses to Defendant’s requests for admission, wherein Plaintiff states that he “did

not keep records of his payments and Defendant never provided the accounting as requested.

Therefore, Plaintiff cannot admit or deny whether there was a default.”119 Plaintiff makes this

same statement in response to numerous requests for admission regarding the specific details of

the default.120 Plaintiff also argues that he was not truly in default because Defendant sent “a

number” of payments back,121 but the Deed of Trust specifically provides that “Lender may

return any payment or partial payment if the payment or partial payments are insufficient to

bring the Loan current.”122 Because Plaintiff did not keep any accounting, Plaintiff neither

contends nor points to evidence that he tendered fully curative payments that Defendant refused

to accept. Plaintiff appears to be making the argument that some evidence may conceivably

indicate he was not in default, but this does not meet the summary judgment standard. Plaintiff

must present affirmative evidence supporting his allegations to avoid summary judgment.123

Plaintiff presents no evidence to controvert Defendant’s evidence that he was in default and

present a genuine issue of material fact.

          Plaintiff also confusingly contends “if it were for with Defendant Penny Mac made it

impossible for perform by curing and/or reinstating, and therefore deprived him of his right

under sections 22 & 19 of the Deed of Trust.”124 The Court interprets this argument as reliance

on the same evidence and arguments discussed above with respect to the breach of contract claim

and the default.125 The Court rejects the argument for the same reasons.


119
    Dkt. No. 17-6 at 23.
120
    See id. at 22–24.
121
    Dkt. No. 18 at 11, ¶ 6.17.
122
    Dkt. No. 17-2 at 5, § 1.
123
    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256–57 (1986); see Pa. R.R. v. Chamberlain, 288 U.S. 333, 338–
39 (1933) (holding that a witness who merely heard a crash of cars, without witnessing the focal death, did not
present a genuine issue of material fact as his testimony amounted to speculation about the facts).
124
    Dkt. No. 18 at 10, ¶ 6.12. The Court recommends against the use of incomprehensible language.
125
    Id. (citing Dkt. No. 18-1 at 1–2).


15 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 16 of 23




          Plaintiff last argues “that the foreclosure sale amount of $109,265.00 if [sic] grossly

inadequate herein.”126 Plaintiff avers that the “foreclosure sale amount is wrongful and grossly

disproportionate to the principle of my Loan on that date. I think my Home is worth over

$149.752.00.”127 Plaintiff included a hard-to-read exhibit from the house value estimator site

Zillow that indicates Plaintiff’s house value is $149,752.128 He also included a Substitute Form

1098 Mortgage Interest Statement dated January 24, 2020, from PennyMac Loan Services, LLC

that indicates an outstanding mortgage principal of $135,735.52.129 On the other hand, Defendant

argues the appraised value of the property according to the Hidalgo County Appraisal District as

of January 1, 2020, is $126,267.130 Plaintiff ultimately argues the foreclosure sale amount,

$109,265, is a “grossly disproportionate sales price” that indicates a defect in the foreclosure

process.131

          “Evidence of price paid, nearby sales, tax valuations, appraisals, online resources, and

any other relevant factors may be offered to support” a property valuation.132 When a property’s

market value is approximately established, a substantially lower sales price may be grossly

inadequate or disproportionate.133 Nonetheless, “[t]he weight of Texas authority rejects a

determination of gross inadequacy where, as here, property sells for over 60% of fair market

value, and precedent exists for disregarding a jury finding to the contrary.”134 “Texas cases

establish that a foreclosure price exceeding 50% is not grossly inadequate.”135 However, Plaintiff


126
    Dkt. No. 18 at 12, ¶ 6.18.
127
    Dkt. No. 18-1 at 2.
128
    Dkt. No. 18-4.
129
    Dkt. No. 18-5.
130
    Dkt. No. 17 at 12 n.3 (citing Dkt. No. 17-6 at 5).
131
    Dkt. No. 18 at 12, ¶¶ 6.19–6.20.
132
    Nat. Gas Pipeline Co. of Am. v. Justiss, 397 S.W.3d 150, 159 (Tex. 2012).
133
    See Senger Creek Dev., LLC v. Fuqua, No. 01-15-01098-CV, 2017 WL 2376529, at *9 (Tex. App.—Houston
[1st Dist.] June 1, 2017, no pet.).
134
    FDIC v. Blanton, 918 F.2d 524, 531–32 (5th Cir. 1990) (footnote omitted).
135
    Water Dynamics, Ltd. v. HSBC Bank USA, NA, 509 F. App'x 367, 369 (5th Cir. 2013).


16 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 17 of 23




challenges the jurisprudence indicating that a sale price greater than 50% of the appraised value

is not grossly inadequate as a matter of law.136 Plaintiff’s first case, Martin, holds that “[w]hile ‘a

sales price of more than fifty percent of property value is not grossly inadequate as a matter of

law,’ additional disparities with respect to ‘inadequate consideration [may create] ... a fact

question.’”137 However, the Martin court simply invents this point of law, as it is not found in the

case quoted.138 Similarly, the Stevens court holds in a footnote that “[t]he issue of grossly

inadequate consideration is also a fact question,”139 but neither case cited supports that

proposition. One cited case held simply held that “[t]he jury failed to find that the trustee

received grossly inadequate consideration for the property. We cannot say that such answer is

clearly wrong, nor that an affirmative answer was established as a matter of law.”140 Contrary to

Plaintiff’s position, this case supported a finding that the plaintiff received adequate

consideration. The other holds only that “a party must show an irregularity which was calculated

to affect the sale and a grossly inadequate price in order to have the sale set aside,” without

determining that grossly inadequate consideration cannot be a question of law.141 Also contrary

to Plaintiff’s authority, an early Texas Court of Civil Appeals case holds that a sale price of at

least 50% cannot be grossly inadequate.142 Plaintiff’s last cited case is actually in accord with




136
    Dkt. No. 18 at 13, ¶ 6.20.
137
    Martin v. Southside Bank, 06-18-00026-CV, 2018 WL 4344387, at *4 (Tex. App.—Texarkana Sept. 12, 2018, no
pet.) (quoting Terra XXI, Ltd. v. Harmon, 279 S.W.3d 781, 788 (Tex. App.—Amarillo 2007, no pet.)).
138
    See Terra XXI, Ltd., 279 S.W.3d at 788.
139
    Charter Nat’l Bank—Houston v. Stevens, 781 S.W.2d 368, 374 n.2 (Tex. App.—Houston [14th Dist.] 1989, writ
denied).
140
    F L R Corp. v. Blodgett, 541 S.W.2d 209, 215 (Tex. Civ. App.—El Paso 1976, writ ref'd n.r.e.).
141
    Intertex, Inc. v. Walton, 698 S.W.2d 707, 710 (Tex. App.—Houston [14th Dist.] 1985, writ ref’d n.r.e.).
142
    Richardson v. Kent, 47 S.W.2d 420, 425 (Tex. Civ. App.—Dallas 1932, no writ) (“We know of no case holding
that, when property at a forced sale brings 50 per cent. of its value, the consideration paid by the purchaser is
decreed as a matter of law, to be grossly inadequate; hence no presumption of fraud can be indulged in respect to
this sale, and, without such presumption, the judgment of the trial court cannot be sustained, notwithstanding the
action of the trustee in not giving personal notice to Kent and in selling the land with only one bidder present.”).


17 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 18 of 23




this early precedent, as it merely holds that a sale price of about 26% of the estimated market

value was sufficient to create a fact issue for the jury and prevent summary judgment.143

          Even if the Court was uncertain of Texas law, this Court is bound by Fifth Circuit

precedent interpreting Texas law and establishing that a sale price over 50% or 60% of market

value is not grossly inadequate as a matter of law.144 A “selling price [of] 54% of the alleged

value . . . is not grossly in-adequate as a matter of law.”145 Here, even if the Court accepted

Plaintiff’s unauthenticated Zillow evidence that the relevant property value is $149,752,146 rather

than the Hidalgo County Appraisal District evidence that it is $126,267,147 the auction sale price

of $109,265148 would still amount to about 73% of the property value. The Court cannot say this

sale price is grossly inadequate as a matter of law.

          The Court has addressed Plaintiff’s arguments that “there are three defect [sic] in the

alleged foreclosure by Defendant Penny Mac.”149 Plaintiff cannot establish any defect in the

foreclosure sale proceedings or a grossly inadequate selling price. Therefore, the Court holds that

Defendant is entitled to judgment as a matter of law and GRANTS Defendant’s motion for

summary judgment with respect to Plaintiff’s wrongful foreclosure claim and GRANTS

judgment on the merits in favor of Defendant with respect to this claim.

             3. Fraud Claim

          To prevail on a fraud claim, a plaintiff must show: (1) the defendant made a
          material representation that was false; (2) the defendant knew the representation
          was false or made it recklessly as a positive assertion without any knowledge of
          its truth; (3) the defendant intended to induce the plaintiff to act upon the


143
    Del Mar Capital, Inc. v. Prosperity Bank, No. 01-14-00028-CV, 2014 WL 5780302, at *6 (Tex. App.—Houston
[1st Dist.] Nov. 6, 2014, no pet.) (mem. op.).
144
    See supra notes 134–135.
145
    Chin Kim v. Mortg. Elec. Registration Sys., 716 F. App’x 339, 340 (5th Cir. 2018).
146
    See Dkt. No. 18-4; Dkt. No. 18-1 at 2 (“I think my Home is worth over $149.752.00.”).
147
    See Dkt. No. 17-6 at 5.
148
    Dkt. No. 17-5 at 3.
149
    Dkt. No. 18 at 10, ¶ 6.12.


18 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 19 of 23




          representation; and (4) the plaintiff actually and justifiably relied upon the
          representation and suffered injury as a result.150

“A representation is material if the representation was important to the plaintiff in making a

decision, such that a reasonable person would be induced to act on and attach importance to the

representation in making the decision.”151

          Plaintiff first argues that Defendant committed fraud when Defendant “made it

impossible for Orlando to perform after verbally telling him he could do so.”152 Plaintiff avers

that Defendant at some point stopped accepting his mortgage payments, and when he called to

remediate the issue, “[t]hey stated that [he] could fix the problem, but never actually allowed

[him] to do so.” Plaintiff also avers Defendant “failed to give [him his] required opportunity to

cure and/or reinstate like they said on the phone.”153 Plaintiff seems to be suggesting that

Defendant’s representation that he could cure was the materially false statement. But it was not

false. As Plaintiff repeatedly acknowledges, the Deed of Trust provides that Plaintiff could have

cured overdue payments and brought his mortgage current.154 Defendant’s evidence—the letter

“Notices of Default and Intent to Accelerate”—also show that Plaintiff could have cured.155

Plaintiff also appears to argue that Defendant’s representation was false because Plaintiff did

attempt to cure as instructed but was rebuffed.156 Plaintiff’s evidence does not show, however,

that he transmitted curative payments as instructed.157 Again, the evidence shows that Plaintiff


150
    JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648, 653 (Tex. 2018) (internal quotation
marks omitted).
151
    Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 496 (Tex. 2019).
152
    Dkt. No. 18 at 14, ¶ 6.23.
153
    Dkt. No. 18-1 at 1–2.
154
    Dkt. No. 17-2 at 12–13, §§ 19, 22.
155
    See Dkt. No. 17-1 at 18 & 31.
156
    See Dkt. No. 18 at 15, ¶ 6.26 (citation omitted) (“Orlando has shown here that a genuine dispute of material facts
exists on when the conversations occurred and what was said. Defendant Penny Mac claims they explained on one
or more occasion exactly what Plaintiff needed to do to cure his default but failed to comply. Orlando was ready,
willing, and able to perform, but Defendant Penny Mac clearly had other motives and was in a position of power to
control the situation.”).
157
    See Dkt. No. 18-1 at 1–2.


19 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 20 of 23




admits to not making all timely payments and Plaintiff failed to “keep records of his payments”

and “cannot remember exact events” from around the time Plaintiff defaulted.158 One specific

interrogatory is particularly illuminating:

          Describe each time you attempted to make payments on the Loan but were not
          allowed to do so as alleged in Paragraph 4.3 of the Complaint and Exhibit A
          attached to the Complaint. Please include the date of the attempt, the amount you
          attempted to pay, how you attempted to pay the amount, the person that did not
          allow you make that payment, and any reason provided to you for not being
          allowed to make the payment.

          ANSWER: I do not remember each time I attempted to make payments. I have
          severe diabetes, and due to that condition, cannot remember a lot of things. I do
          not remember the exact date, amount, or the person I spoke to. However, I
          attempted to make payments over the phone but don't recall the reason they
          didn't allow me. I recall the operator recommending that I hire an attorney.159

In sum, Plaintiff does not point to any evidence that Defendant made a material representation

that was false. The representation that Plaintiff could cure was true. But, as Defendant’s evidence

further shows, “Mr. Munguia [simply] failed to cure his default under the Loan on or before

September 19, 2019. Mr. Munguia additionally failed to tender the amount necessary to reinstate

the Loan on or before the January 7, 2020 foreclosure sale of the Property.”160

          Plaintiff also argues that Defendant represented the outstanding principal on the mortgage

was $135,735.52 in January 2020, but Defendant purchased the home at auction for $109,265

that same month, “[t]herefore, Defendant Penny Mac's false representation that Plaintiff only

owed $109,265.00 on January 7, 2020 has damaged him by creating a wrongful deficiency

amount.”161 However, as Defendant points out,162 Plaintiff in the Deed of Trust “authorize[d]


158
    Dkt. No. 17-6 at 21–22.
159
    Dkt. No. 17-6 at 11, ¶ 2; see id. at 12, ¶ 4 (“Describe any actions or inactions of Defendant that made it
impossible for you to perform under the Loan as alleged in Paragraphs 4.3,5.1,5.5, and 5.12 of the Complaint.
ANSWER: Defendant would not be reasonable and help me with my loan. When I spoke to the agents on the phone
they were mean and not helpful.”).
160
    Dkt. No. 17-1 at 3, ¶ 9.
161
    Dkt. No. 18 at 15, ¶ 6.28.
162
    Dkt. No. 20 at 5–6.


20 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 21 of 23




Trustee to sell the Property to the highest bidder for cash in one or more parcels and in any order

Trustee determines. Lender or its designee may purchase the property at any sale.”163

Furthermore, the Texas Property Code authorizes a foreclosure sale for less than the unpaid

mortgage balance and a subsequent action to collect the deficiency.164 The Court declines to

recognize Plaintiff’s confusing assertion that the amount the home sold for at foreclosure auction

was somehow an actionable misrepresentation of the balance Plaintiff owed on the mortgage.

Plaintiff cites no authority that “Defendant had a duty to offer the Home for sale at the amount of

principal due on the Loan on that date” and the Court rejects this argument.165

          Plaintiff argues only the foregoing two representations were actionable under Plaintiff’s

fraud claim.166 The Court agrees with Defendant that Plaintiff fails to identify any actionable

misrepresentations.167 Accordingly, the Court GRANTS Defendant’s motion for summary

judgment with respect to Plaintiff’s fraud claim and GRANTS judgment on the merits in favor

of Defendant with respect to this claim. The Court has no occasion to reach and makes no

determination upon the application of the economic loss rule or the statute of frauds to Plaintiff’s

fraud claim.168

             4. Texas Declaratory Judgment Act Claim and Injunctive Relief

          Texas law provides that a “person interested under a deed, will, written contract, or other

writings constituting a contract or whose rights, status, or other legal relations are affected by a

statute, municipal ordinance, contract, or franchise may have determined any question of

construction or validity arising under the instrument, statute, ordinance, contract, or franchise



163
    Dkt. No. 17-2 at 13, § 22.
164
    See TEX. PROP. CODE ANN. § 51.002–.003 (West 2020).
165
    Dkt. No. 18 at 15, ¶ 6.28.
166
    Dkt. No. 18 at 16, ¶ 6.29.
167
    Dkt. No. 17 at 6.
168
    See Dkt. No. 17 at 8–9.


21 / 23
      Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 22 of 23




and obtain a declaration of rights, status, or other legal relations thereunder.”169 Plaintiff brings a

cause of action under this statute.170 Defendant moves for summary judgment because Plaintiff

alleges no viable causes of action.171 Plaintiff’s only response is that he “is entitled to declaration

of validity of those contractual relations. Consequently, Defendant Penny Mac is not entitled to

dismiss Orlando's declaratory judgment claim as a matter of law and therefore Defendant Penny

Mac's Motion for Summary Judgment should be denied.”172 Plaintiff cites no authority for his

position. The Fifth Circuit holds that the federal Declaratory Judgment Act and a request for

injunctive relief are remedial in nature and dependent on underlying causes of action,173 and

Plaintiff presents no authority for why the Court’s holding should be different in this context.174

The Court agrees with Defendant that, “[b]ecause Plaintiff fails to set forth a viable underlying

cause of action, he is not entitled to the requested declaratory and injunctive relief as a matter of

law.”175 Furthermore, because the Court granted summary judgment in favor of Defendant with

respect to Plaintiff’s breach of contract claim, the Court has effectively resolved the construction

and validity of Plaintiff’s contracts and determined Plaintiff’s legal relations with respect to the

instruments. Accordingly, the Court GRANTS Defendant’s motion for summary judgment with

respect to Plaintiff’s declaratory judgment and injunctive relief claims and GRANTS judgment

on the merits in favor of Defendant with respect to these claims.

      IV. CONCLUSION AND HOLDING




169
    TEX. CIV. PRAC. & REM. CODE ANN. § 37.004(a) (West 2020).
170
    Dkt. No. 15 at 7, ¶¶ 5.16–5.17.
171
    Dkt. No. 17 at 13, § D.
172
    Dkt. No. 18 at 9, ¶ 6.10.
173
    See Anderson v. Jackson, 556 F.3d 351, 360 (5th Cir. 2009) (injunctive relief); Collin Cty. v. Homeowners Ass'n
for Values Essential to Neighborhoods (HAVEN), 915 F.2d 167, 171 (5th Cir. 1990) (declaratory judgment).
174
    See Dkt. No. 18 at 9, ¶ 6.10 & at 17, ¶ 6.30.
175
    Dkt. No. 20 at 7, § C.


22 / 23
        Case 7:20-cv-00070 Document 22 Filed on 08/24/20 in TXSD Page 23 of 23




           For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

judgment in full.176 The Court AWARDS summary judgment in favor of Defendant with respect

to all of Plaintiff’s claims in this action. Plaintiff’s claims are DISMISSED WITH

PREJUDICE. Upon entry of final judgment pursuant to Federal Rule of Civil Procedure 54, this

case will terminate.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 24th day of August 2020.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




176
      Dkt. No. 17.


23 / 23
